Title: List of Appointments, with Notes by Gallatin and Jefferson
From: 
To: 


            
              
                August 2 Commissions
                25—
                George Wentworth Surveyor for the District of Portsmouth and Inspector of the Revenue for the same. 
              
              
                {
                do.
                Joseph Farley—Collector for the District of Waldoborough and Inspector of the Revenue for the same. 
              
              
                do.
                Joseph Wilson, Collector for the District of Marblehead and Inspector of the Revenue for the same— 
              
              
              
                
                28th. do.
                Abraham Bloodgood, Surveyor for the Port of Albany & Inspector of the Revenue for the same— 
              
              
                S.
                do.
                Silas Crane, Collector for the District of Little Egg Harbour and Inspector of the Revenue for the same. his commission as inspector dated 7th July
              
              
                S.
                do.
                John Heard, Collector for the District of Perth Amboy  —The Commissn. for Inspector never issued. 
              
              
                
                do.
                Alexander Scott, Collector for the District of Nanjemoy & Inspector of the Revenue for the same.
              
              
                
                
                William White, Surveyor for the Port of East-River and Inspector of the Revenue for the same.
              
              
                
                
                Thomas Archer, Collector of York Town and Inspector of the Revenue for the same. 
              
              
                
                
                John Easson, Surveyor of Smithfield and Inspector of the Revenue for the same—
              
              
                S
                
                Benjamin Cheney, Surveyor of the Port of Beaufort  The Commission for Inspector never issued—[but it was approved by Senate]
              
              
                S
                
                James L. Shannonhouse, Surveyor of Newbiggen Creek— The Commission for Inspector never issued. [approved by Senate] 
              
              
                
                
                John Rowan, Surveyor of Windsor & Inspector of the Revenue for the same— 
              
              
                
                
                Jehu Nichols, Surveyor of Tombstone and Inspector of the Revenue for the same. 
              
              
                
                
                Henry Tooley, Surveyor of Slades Creek & Inspector of the Revenue for the same— 
              
              
                
                
                Robert Anderson New, Collector of Louisville & Inspector of the Revenue for the same. 
              
              
                
                
                Griffin Greene, Collector for the District of Marietta & Inspector of the Revenue for the same. 
              
              
                
                
                Daniel Bissell, Collector for Massac & Inspector of the Revenue for the same. 
              
            
            S. The Commission of Silas Crane as collector, & those of John Heard, Benjamin Cheney & James L. Shannonhouse are entered as of 3d of May, and confirmed by the Senate
          